Filed 4/30/14 P. v. Costa CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E060052

v.                                                                       (Super.Ct.No. RIF1309969)

DANIEL JOAO COSTA,                                                       OPINION

         Defendant and Appellant.



         APPEAL from the Superior Court of Riverside County. Becky L. Dugan, Judge.

Affirmed.

         Melanie K. Dorian, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

         Defendant Daniel Costa is serving seven years in prison on his first strike after

pleading guilty to using a firearm to rob a man of his iPod. As discussed below, we

affirm his conviction.




                                                             1
        On September 2, 2013, defendant used a Glock .45-caliber handgun to rob the

victim of his iPod.

        On September 5, 2013, the People filed a three-count felony complaint alleging

defendant committed robbery (Pen. Code, §211),1 discharged a weapon at an inhabited

dwelling, occupied building or occupied motor vehicle (§ 246) and was a felon in

possession of a handgun (§ 29800, subd. (a)). As to the robbery and firearm discharge

charges, the People alleged defendant personally used a firearm(§12022.53, subd. (b)).

The People also alleged defendant had two prior “prison term” offenses (§ 667.5, subd.

(b)).

        On September 20, 2013, defendant pled guilty to the robbery charge and admitted

a firearm enhancement under section 12022.5. The trial court sentenced him forthwith to

three years for the robbery plus four years consecutive for the firearm enhancement, and

dismissed the other charges and enhancements.

        This appeal followed. Defendant did not obtain a certificate of probable cause.

        We appointed counsel to represent defendant on appeal. After examination of the

record, counsel has filed a brief under the authority of People v. Wende (1979) 25 Cal.3d

436 and Anders v. California (1967) 386 U.S. 738, setting forth a statement of the case, a

summary of the facts and potential arguable issues, and requesting this court conduct an

independent review of the record.




        1   All section references are to the Penal Code unless otherwise indicated.


                                               2
      We offered defendant an opportunity to file a personal supplemental brief, but he

has not done so. Pursuant to the mandate of People v. Kelly (2006) 40 Cal.4th 106, we

have independently reviewed the record for potential error and find no arguable issues.

                                    DISPOSITION


      The judgment is affirmed.

      NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                                              RAMIREZ
                                                                                     P. J.


We concur:

HOLLENHORST
                          J.

MILLER
                          J.




                                            3